Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-13 and 15 are pending.


This application is in condition for allowance except for the following formal matters: 
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish appropriate drawings under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
The present application includes ordered methodology steps that the understanding of would be improved by inclusion of one or more process flow diagrams, includes conditional steps that the understanding of would be improved by logic diagrams, and includes physical structures that should be depicted to improve the understanding the structures involved and changes in the physical structure of the substrate that should be diagramed such as with before and after depictions.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but 

Response to arguments filed 10-22-2021
	Applicant contends that a drawing is not necessary for the understanding of the subject matter to be patented.  Applicant recites claimed subject matter and references citations in the specification that relate to the recited claimed subject matter and concludes with a statement that applicant believes that no drawings are necessary for an understanding of the subject matter of claim 1.
	In response the Examiner’s position remains that the application claims an amount of structural features (aluminum platter substrate, composition containing a compound in the form of a smoothing agent, magnetic layer, aqueous solvent, oxidized surface of the substrate), and an amount of method steps (bringing a composition into contact with a substrate, rinsing the substrate, drying the substrate, polishing/smoothing), an amount of specific ordering of method steps (conducting step 1 immediately before step 2, previously polished, smoothing a surface of the substrate on which a magnetic layer is to be formed), and changes to the physical characteristics of structural elements/features (rinsing and then drying the substrate, change in smoothness, change to an oxidized state of the substrate) in total serve to indicate that drawings such as described by the Examiner are appropriate to better enable full understanding of the claimed invention, i.e., a drawing(s) showing an aluminum platter physically interacting with the production assembly components that perform the different processing of the aluminum substrate, a figure(s) showing how the substrate physically changes while undergoing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERSON A EVANS whose telephone number is (571) 272-7574. The examiner can normally be reached Mon-Fri 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFERSON A EVANS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        Sunday, January 9, 2022